Exhibit 10.17


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into as of January 23, 2014 by and between Ladder Capital Finance LLC, a
Delaware limited liability company (the “Company”), and Pamela McCormack
(“Executive”).
WHEREAS, the Company and Executive are parties to that certain Employment
Agreement, dated as of September 22, 2008 (the “Prior Agreement”);
WHEREAS, reference is hereby made to (i) Ladder Capital Finance Holdings LLLP, a
Delaware limited liability limited partnership (“Holdings”) and (ii) Ladder
Capital Corp, a Delaware corporation (“LCC Corporation”);
WHEREAS, LCC Corporation is currently contemplating the completion of an initial
public offering of shares of its Class A Common Stock pursuant to a transaction
which would result in LCC Corporation becoming the general partner of, and the
owner of a significant limited partnership interest in, Holdings (such initial
public offering, the “Ladder IPO”);
WHEREAS, if the Ladder IPO is completed, then the date on which the Ladder IPO
closes and thereby is completed shall be referred to herein as the “IPO Date”;
and
WHEREAS, subject to Section 13 of this Agreement, the Company and Executive
desire to amend and restate the Prior Agreement in its entirety as set forth
herein.
NOW THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and other consideration, the receipt of which is hereby acknowledged,
the Company and Executive hereby agree as follows:
1.Position and Employment. The Company agrees to continue to employ Executive,
and Executive hereby agrees to continue employment with the Company, as the
Company’s Chief Strategy Officer, General Counsel and Co-Head of Securitization,
upon the terms and conditions as set forth in this Agreement for the Employment
Period (as herein defined).


2.Reporting, Duties, and Other Covenants.


(a)Reporting. Executive shall report to the Company’s Chief Executive Officer
(the “Chief Executive Officer”), President, or such other senior executive as
may be designated by (i) the Board of Directors of LCC Corporation or, if the
Company ceases to be indirectly controlled by LCC Corporation, then the Board of
Directors of the Company (in either case, the “Board”) and/or (ii) the Chief
Executive Officer.


(b)Duties. Executive shall serve the Company as Chief Strategy Officer, General
Counsel and Co-Head of Securitization and shall have the normal duties,
responsibilities and authority of a Chief Strategy Officer, General Counsel and
Co-Head of Securitization, subject to

1

--------------------------------------------------------------------------------


the power of the Chief Executive Officer, such person’s direct report (if other
than the Chief Executive Officer) and the Board to expand such duties,
responsibilities and authority and to identify specific decisions or actions
that require consultation with, or the consent of, the Chief Executive Officer,
such direct report and/or the Board.


(c)Executive Covenants.


(i)Executive acknowledges and agrees that Executive will be subject to the
policies and procedures of the Company, as may be established, amended, or
terminated from time to time, including those generally applicable to senior
management employees of the Company; provided that in no event shall any failure
by Executive to comply with any such policy or procedure constitute a breach of
this Section 2(c)(i) and give rise to “Cause” under clause (C) of the definition
thereof in Section 4(d)(i).


(ii)Subject to Sections 2(d)(ii) and 3(f), Executive shall devote Executive’s
full business time and attention to the business and affairs of the Company, LCC
Corporation, Holdings, and their respective subsidiaries, whether currently
existing or hereafter acquired or formed (collectively, the “Ladder Companies”).


(iii)The Company may apply for, obtain, and maintain a key person life insurance
policy in the name of Executive, the beneficiary of which shall be the Company.
Executive shall submit to reasonable physical examinations and answer reasonable
questions as may be required in connection with the application and, if
obtained, the maintenance of, such insurance policy.


(d)Company Covenants.


(i)The Company shall obtain and maintain director’s and officer’s insurance for
Executive (in such amounts as are customary for executives of businesses of size
and nature comparable to that of the Company). In the event any such insurance
policy is terminated for any reason, the Company shall give timely notice to
Executive of such termination and shall promptly obtain an appropriate
replacement policy. To the extent that there is any gap in coverage of such
insurance policy, the Company agrees to defend, indemnify and hold Executive
harmless, to the maximum extent permitted by law, in accordance with the
indemnification provisions set forth in Section 8 hereof.


(ii)During the Employment Period, Executive may continue to engage in charitable
activities so long as such charitable work does not interfere with the
fulfillment of Executive’s duties under this Agreement.


3.Compensation.


(a)Base Salary. Executive’s base salary shall be in an amount set by the Board,
but under no circumstances will be less than $600,000 per annum (the “Base
Salary”), which Base Salary shall be payable in regular installments in
accordance with the Company’s general payroll

2

--------------------------------------------------------------------------------


practices and shall be subject to customary withholding and other deductions
required by law or authorized in writing by Executive.


(b)Annual Cash Bonus. After each calendar year during the Employment Period,
Executive shall be eligible to receive a cash bonus (the “Year End Bonus”) in
accordance with the Company’s annual bonus plan, with the amount of any such
Year End Bonus to be as reasonably determined by the Board or the Compensation
Committee of the Board (the “Compensation Committee”), in each case in
consultation with the Chief Executive Officer; provided that, without in any way
limiting the discretion of any board of directors or compensation committee, the
Company acknowledges that the Chief Executive Officer and the board of directors
of LCC Corporation have previously agreed to a framework for determining the
portion (if any) of the targeted annual bonus pool that may be paid to each
member of the Company’s current senior management team, including Executive (the
“Annual Bonus Pool Framework”). Executive acknowledges and agrees that the
Company has not guaranteed the payment of any Year End Bonus. Any Year End Bonus
payable hereunder shall be paid in the calendar year following the calendar year
to which such performance bonus relates at the same time annual performance
bonuses are paid to other senior executives of the Company but not later than
February 28th of the calendar year immediately following the calendar year to
which such performance bonus relates.


(c)Annual Equity Incentive Grant. After each calendar year during the Employment
Period, Executive shall be eligible to receive a grant of Equity Incentives (as
defined below) with respect to such calendar year (an “Annual Equity Incentive
Grant”) in such amount, of such type and with such terms (including with respect
to vesting) as deemed appropriate by the Compensation Committee or the Board, in
each case in consultation with the Chief Executive Officer; provided that,
without in any way limiting the discretion of any board of directors or
compensation committee, the Company acknowledges that the Chief Executive
Officer and the board of directors of LCC Corporation have previously agreed to
a framework for determining the terms of an annual grant of Equity Incentives to
the Company’s current senior management team (including to Executive) (the
“Annual Equity Incentive Grant Framework”). Executive acknowledges and agrees
that nothing in this Section 3(c) shall result in Executive having any right or
entitlement to receive any Equity Incentive, as the grant of any such Equity
Incentive shall be subject to the approval of the Compensation Committee or the
Board, in each case in consultation with the Chief Executive Officer. For
purposes of this Agreement, the term “Equity Incentives” means any options,
restricted stock, restricted stock units and/or other comparable equity type
incentive products as the Compensation Committee may grant or award (based on
factors deemed relevant by the Compensation Committee or the Board, in each case
in consultation with the Chief Executive Officer; including, without limitation,
the Ladder Companies’ financial performance relative to budget) pursuant to the
Omnibus Incentive Plan of LCC Corporation to be adopted by LCC Corporation on or
about the IPO Date (such Omnibus Incentive Plan as may be amended from time to
time, the “LCC Omnibus Incentive Plan”). In addition, in the event Executive
resigns for any reason from Executive’s position as an employee of the Company
pursuant to Section 4(a) hereof on a date that is on or after the date five (5)
years after the IPO Date and if as of the Employment Termination Date (as herein
defined) Executive’s years of service with the Company plus Executive’s age
equals at least 60, then (i) any unvested Equity Incentives of Executive that
vest solely based on time including, without limitation, any of Executive’s
applicable Annual Incentive

3

--------------------------------------------------------------------------------


Grants, shall vest effective as of Executive’s Employment Termination Date and
(ii) any unvested Equity Incentives of Executive that vest based on performance
will continue to be outstanding from and after the Employment Termination Date
(and will not be forfeited on the Employment Termination Date), and will be
eligible to vest after the Employment Termination Date based on the particular
performance vesting criteria that is applicable to such unvested Equity
Incentives.


(d)Target Year End Bonus and Annual Equity Incentive Grant for 2014. Subject
Sections 3(b) and 3(c) hereof as well as the Ladder Companies’ achieving all
applicable financial targets set forth in the Annual Bonus Pool Framework and
the Annual Equity Incentive Grant Framework, as applicable, Executive’s Year End
Bonus for calendar year 2014 is targeted to be $2,800,000 and Executive’s Annual
Equity Incentive Grant for calendar year 2014 is targeted to equal $1,600,000,
with 90% of such amount to be a grant of restricted stock, and the remaining 10%
of such amount to be a grant of options (with options being valued for such
purpose by the Compensation Committee, in consultation with the Chief Executive
Officer, using widely-accepted valuation methods in connection with the grant by
a public company of options to its employees).


(e)Benefits. Executive shall be entitled to participate in the Company’s
standard employee benefits programs for which employees of the Company are
generally eligible, including, without limitation, life, disability, group
medical and dental insurance benefits (collectively, the “Benefits”). The
Company agrees that, solely to the extent permitted by the plans governing any
health insurance coverage that is a component of the Benefits, Executive shall
be entitled to designate her spouse and children as dependents for purposes of
such health insurance. Executive recognizes that the Company reserves the right
to change its standard employee benefit programs from time to time.


(f)Vacation/Holidays. Executive shall be entitled to at least 27 days of paid
vacation during each calendar year as well as holidays and sick days each in
accordance with the Company’s applicable policies in effect from time to time.


(g)Expenses. The Company shall reimburse Executive for all customary business
expenses (including travel and entertainment) incurred by Executive in the
course of performing Executive’s duties under this Agreement, subject to the
Company’s policies in effect from time to time regarding expense reimbursement,
including with respect to the reporting and documentation of such expenses.


(h)Brian Harris as Chief Executive Officer. So long as Brian Harris is the Chief
Executive Officer of any Ladder Company, then, except as otherwise may be agreed
by Brian Harris, the allocation of bonuses of the type described in Section 2(b)
hereof and the grant of Equity Incentives of the type described in Section 2(c)
hereof shall be established in accordance with the procedures and guidelines
described in Section 3 of Brian Harris’ Second Amended and Restated Employment
Agreement, dated on or about the date hereof, as in effect from time to time
(the “Harris Employment Agreement”).



4

--------------------------------------------------------------------------------


4.Employment Period.


(a)Employment Period and Termination. Executive’s employment with the Company
commenced on September 22, 2008 and shall continue until the date on which
Executive ceases to be an employee of the Company for any reason (the
“Employment Period”). The Company may terminate Executive’s employment by the
Company at any time upon written notice to Executive, subject to the expiration
of any applicable cure periods set forth herein in the case of a termination for
Cause (as defined in Section 4(d)). Executive may resign from Executive’s
employment by the Company at any time upon ninety days prior written notice to
the Company, unless such termination is for Good Reason (as defined in Section
4(d)), in which case Executive may resign upon written notice to the Company,
subject to any applicable cure periods as set forth herein. Upon the date
Executive ceases to be employed by the Company for any reason (such date, the
“Employment Termination Date”), the Employment Period shall be deemed to have
ended, and Executive shall be entitled to receive (i) Executive’s Base Salary
through the Employment Termination Date, subject to withholding and other
appropriate deductions, and (ii) reimbursement for expenses accrued during the
Employment Period in accordance with Section 3(g).


(b)Severance. If the Employment Period ends as a result of either
(A) Executive’s employment by the Company being terminated by the Company
without Cause (as defined in Section 4(d)) or (B) Executive resigning from
Executive’s employment by the Company for Good Reason (as defined in Section
4(d)), then, subject to Section 4(c) hereof, the Company shall, in addition to
paying Executive any amounts due and payable pursuant to Section 4(a), pay or
provide Executive with the following, subject to the provisions of Section 11
hereof:


(i)an amount equal to the lesser of (A) $1,000,000 and (B) the sum of (x)
Executive’s annual Base Salary in effect on the Employment Termination Date and
(y) the average of the Year End Bonuses (if any) paid to Executive for the two
calendar years preceding the Employment Termination Date, including any amounts
deferred pursuant to a deferred bonus program that the Company may have in
effect (such lesser amount, the “Cash Severance”) (provided that,
notwithstanding the foregoing, if the Employment Termination Date occurs prior
to Executive having received a Year End Bonus for calendar year 2014, then the
Cash Severance shall be $1,000,000), with fifty percent (50%) of the Cash
Severance payable to Executive in a lump sum as soon as reasonably practical
after the date of which the General Release (as defined in Section 4(c)) is
signed and delivered by Executive and has become irrevocable (the “General
Release Effective Date”) and the remaining 50% of the Cash Severance payable to
Executive in twelve equal monthly installments commencing as soon as reasonably
practical after the General Release Effective Date; provided that if the
Employment Termination Date occurs during the 365 day period commencing on the
occurrence of a Change in Control (as defined in the LCC Omnibus Incentive Plan)
or if, as of the date of the Employment Termination Date, LCC Corporation has
previously entered into a definitive binding agreement with a buyer that would
result in a Change in Control and such definitive binding agreement remains in
effect, then the Cash Severance shall be paid to Executive in a lump sum as soon
as reasonably practical after the General Release Effective Date, further
provided that such lump sum payment does not result in a violation of Code
Section 409A; and further provided that to the extent that

5

--------------------------------------------------------------------------------


the payment of any Cash Severance constitutes “nonqualified deferred
compensation” for purposes of Code Section 409A, any such payment scheduled to
occur during the first sixty (60) days following the Employment Termination Date
shall not be paid until the first regularly scheduled pay period following the
sixtieth (60th) day following the Employment Termination Date and shall include
payment of any amount that was otherwise scheduled to be paid prior thereto and
provided further that if the Employment Termination Date occurs after Executive
having received a Year End Bonus for calendar year 2014 and prior to Executive
having received a Year End Bonus for calendar year 2015, the reference to “the
average of the Year End Bonuses (if any) paid to Executive for the two calendar
years preceding the Employment Termination Date, including any amounts deferred
pursuant to a deferred bonus program that the Company may have in effect” as
contemplated in subclause (B)(y) above shall be replaced with “the greater of
(X) Executive’s Year End Bonus for calendar year 2014, including any amounts
deferred pursuant to a deferred bonus program that the Company may have in
effect, and (Y) Executive’s target Year End Bonus for calendar year 2015 (with
such target Year End Bonus being as determined by the Compensation Committee, in
consultation with the Chief Executive Officer)”; and


(ii)a pro-rata portion (determined by multiplying the amount of Executive’s
target Year End Bonus for the year in which the Employment Termination Date
occurs by a fraction, the numerator of which is the number of days that
Executive is employed by the Company during the calendar year in which the
Employment Termination Date occurs and the denominator of which is 365) of
Executive’s target Year End Bonus for the calendar year (with such target Year
End Bonus being, except as otherwise expressly specified in Section 3(d) hereof,
as reasonably determined by the Compensation Committee, in consultation with the
Chief Executive Officer, based on the Ladder Companies’ performance as of the
Employment Termination Date relative to the hurdles set) in which the Employment
Termination Date occurs payable at the same time performance bonuses for such
calendar year are paid to other senior executives of the Company; provided that,
notwithstanding the foregoing, in no event will any such pro-rata Year End Bonus
determined pursuant to this clause (ii) exceed an amount equal to $1,000,000
minus the amount of Cash Severance; and if the amount of Cash Severance is equal
to $1,000,000 then no pro rata Year End Bonus will be payable pursuant to this
clause (ii); and


(iii)subject to (A) Executive’s timely election of continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), and (B) Executive’s continued copayment of premiums at the same level
and cost to Executive as if Executive were an employee of the Company
(excluding, for purposes of calculating cost, an employee’s ability to pay
premiums with pre-tax dollars), continued participation in the Company’s group
health plan (to the extent permitted under applicable law and the terms of such
plan) which covers Executive (and Executive’s eligible dependents) during the
Health Care Reimbursement Period (defined below), provided that Executive is
eligible and remains eligible for COBRA coverage. The Company shall until the
conclusion of the Health Care Cost Reimbursement Period (as defined below)
reimburse Executive for COBRA premiums, subject to the Company determining that
reimbursement of such premiums would not reasonably be expected to result in the
imposition of any excise

6

--------------------------------------------------------------------------------


taxes on the Company for any failure to comply with the nondiscrimination
requirements of the Patient Protection and Affordable Care Act of 2010, as
amended, in each case, subject to withholding and other appropriate deductions. 
As used herein, “Health Care Cost Reimbursement Period” shall mean the period
commencing on the date Executive ceases to be employed by the Company and ending
on the earliest to occur of (x) the date three months after the Employment
Termination Date (or six months after the Employment Termination Date if the
Company has made a Non-Competition Extension Election (as defined in Section
9(a)), (y) the date on which the Company can no longer provide Executive with
COBRA benefits under applicable law and (z) the date on which Executive becomes
eligible for health care coverage under the plan of a subsequent employer.


(c)Payments. Except as expressly provided in Section 4(a) and 4(b), upon the
Employment Termination Date (i) all of Executive’s rights to Base Salary and
Benefits (except as mandated by applicable law) hereunder (if any) shall cease
and (ii) no other severance, compensation, or retirement benefits shall be
payable by the Ladder Companies to Executive other than the Elective Severance
Payment (as defined in Section 9(a)) if the Company has made a Non-Competition
Extension Election (as defined in Section 9(a)). Notwithstanding anything to the
contrary contained herein but except as required by applicable law, Executive
shall not be entitled to receive any payments, benefits, or other compensation
under Section 4(b) and/or Section 9(a) (in the latter case, if the Company has
made a Non-Competition Extension Election) unless and until Executive has
executed and delivered to the Company and not revoked the general release in the
form of Exhibit A attached hereto (the “General Release”) and such General
Release has become effective within sixty (60) days following the Employment
Termination Date.


(d)Definitions.


(i)For purposes of this Agreement, “Cause” shall mean: (A) Executive’s willful
and material violation of the Company’s written policies and/or procedures where
such policies and/or procedures (1) are reasonable, legal, and ethical and (2)
have been made available to Executive in writing, and in any such case,
following (x) delivery by the Board to Executive of a written notice which
specifically identifies the manner in which the Board believes that Executive
has willfully and materially violated such written policies and/or procedures
and (y) if such violation is capable of cure, the failure of Executive to cure
such violation within the thirty-day period following the delivery of such
notice; (B) Executive’s engagement in willful misconduct materially injurious to
the financial condition of the Company; (C) Executive’s material breach of any
provision of this Agreement and Executive’s failure to cure such breach (if such
breach is capable of cure) within thirty days following delivery by the Board to
Executive of a written notice which specifically identifies the provision in
this Agreement which the Board believes Executive has materially breached and
the specific conduct constituting such material breach; (D) Executive’s
engagement in theft, embezzlement, fraud, or material misappropriation of any of
the Company’s property; or (E) Executive’s conviction by a court of competent
jurisdiction of (or Executive’s plea of guilty or nolo contendere to) a felony
involving dishonesty or moral turpitude (excluding any motoring offense for
which a non-custodial sentence is received and excluding any conviction for
“driving under the influence” or “driving while intoxicated”).

7

--------------------------------------------------------------------------------


(ii)For purposes of this Agreement, “Good Reason” shall mean: (A) without
Executive’s express written consent, (1) the Board’s assignment to Executive of
any duties materially inconsistent with Executive’s positions, duties,
responsibilities, or status with the Company or with the duties or
responsibilities of a Chief Strategy Officer, General Counsel and Co-Head of
Securitization of a company of the nature and size of the Company, (2) any
material diminution in Executive’s positions, duties, responsibilities, or
status with the Company, (3) in the event that Brian Harris is no longer
employed by the Company, any change in reporting duties such that Executive no
longer reports to the Chief Executive Officer, President, or the Board (or any
other officer or position to which Executive reported while Mr. Harris was
employed by the Company), (4) a change in Executive’s title or office or (5) any
removal of Executive from or any failure to re-elect Executive to any such
position, except where such removal is in connection with the termination of
Executive’s employment by the Company for Cause, as a result of Executive’s
death or disability, or as a result of Executive’s resignation other than for
Good Reason, and, in any such case, the Board’s failure to cure such assignment,
diminution, change, removal, or failure (if such assignment, diminution, change,
removal, or failure is capable of cure) within thirty days following delivery by
Executive to the Board of a written notice which specifically identifies such
assignment, diminution, change, removal, or failure; (B) without Executive’s
prior written consent, the relocation of Executive’s office to a location
outside of New York, New York other than for travel in the course of Executive’s
duties; (C) without Executive’s prior written consent, any reduction of
Executive’s Base Salary or any material reduction in the Benefits taken as a
whole or any material breach by the Company of this Agreement, and, in any such
case, the Board’s failure to cure such reduction or breach (if such reduction or
breach is capable of cure) within thirty days following delivery by Executive to
the Board of a written notice which specifically identifies such reduction or
breach; or (D) in the event that Brian Harris is no longer employed by the
Company, any material reduction thereafter in Executive’s targeted Year End
Bonus and Annual Equity Incentive Grant, taken as a whole.


5.Confidential Information. Executive acknowledges that the non-public
information and data obtained by Executive while employed by any Ladder Company
concerning the business or affairs of the Ladder Companies and their affiliates
(“Confidential Information”) are the property of the Ladder Companies.
Therefore, except as may be otherwise required by law or legal process,
Executive agrees that, during the Employment Period and at all times thereafter,
Executive shall not disclose to any unauthorized person or use for Executive’s
own purposes any Confidential Information without the prior written consent of
the Board other than in a good faith effort during the Employment Period to
promote the interests of the Ladder Companies. Executive shall deliver to the
Company at the termination of the Employment Period, or at any other time the
Company may request, all memoranda, notes, plans, records, reports, computer
files and related back-ups, printouts, software, and other documents and data
(and copies thereof) relating to the Confidential Information, Work Product (as
defined in Section 6), or the business of any Ladder Company which Executive may
then possess or have under Executive’s control. Notwithstanding anything to the
contrary in this Section 5, (i) Confidential Information shall not include:
(A) information to the extent that it is or becomes generally available to the
public (other than as a result of a disclosure by Executive) and (B) information
to the extent that it is disclosed to Executive by a party or person that is not
under any obligation to keep such information confidential; and (ii) if
Executive is required

8

--------------------------------------------------------------------------------


to disclose or discuss Confidential Information by order of a court of competent
jurisdiction, Executive may disclose such Confidential Information (provided
that in such case, Executive shall promptly inform the Company of such order and
shall only disclose Confidential Information to the extent necessary to comply
with any such court order).


6.Inventions and Patents. Executive acknowledges that all inventions,
innovations, improvements, enhancements, modifications, developments, methods,
designs, analyses, drawings, reports, and all similar or related information
(whether or not patentable) which relate to any Ladder Company’s actual or
anticipated business, research, and development or existing or future products
or services and which are conceived, developed, or made by Executive while
employed by any Ladder Company (collectively, “Work Product”) belong to the
applicable Ladder Company. Any copyrightable work falling within the definition
of Work Product shall be deemed a “work made for hire” as such term is defined
in 17 U.S.C. Section 101, and ownership of all right, title, and interest herein
shall vest in the applicable Ladder Company. To the extent that any Work Product
is not deemed to be a “work made for hire” under applicable law or all right,
title, and interest in and to such Work Product has not automatically vested in
the applicable Ladder Company, Executive hereby irrevocably assigns, transfers
and conveys, to the full extent permitted by applicable law, all right, title
and interest in and to the Work Product on a worldwide basis to the applicable
Ladder Company, without further consideration. Executive shall perform all
actions reasonably requested by the Company to establish and confirm such
ownership (including, without limitation, assignments, consents, powers of
attorney, and other instruments). Notwithstanding the foregoing, (i) no Ladder
Company shall have any right, title, or interest in any work product or
copyrightable work developed by Executive outside of work hours and without the
use of any of Ladder Company’s resources or facilities that does not relate to
the business of any Ladder Company and does not result from any work performed
by Executive for any Ladder Company and (ii) Work Product shall not include
business methods, contract structures, document forms and similar information
developed or made by Executive prior to Executive’s employment by any Ladder
Company (collectively, to the extent used during the Employment Period by any
Ladder Company, “Prior Works”), even if Executive uses such methods, structures,
forms or information in the course of Executive’s employment with any Ladder
Company. Executive hereby grants the Ladder Companies a perpetual, irrevocable,
non-exclusive, royalty-free, worldwide, assignable, sublicensable license under
all rights in any Prior Works for all purposes in connection with the Ladder
Companies’ current and future businesses.


7.Cooperation with Investigation. During the Employment Period and thereafter,
Executive shall cooperate with the applicable Ladder Company in any internal
investigation or administrative, regulatory, or judicial proceeding as
reasonably requested by the Company (including, without limitation, Executive’s
being available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s request to give testimony without
requiring service of a subpoena or other legal process, volunteering to the
Company all pertinent information, and turning over to the Company all relevant
documents which are or may come into Executive’s possession, all at times and on
schedules that are reasonably consistent with Executive’s other permitted
activities and commitments if Executive is then employed by the Company) (any
such cooperation requested by the Company, collectively, “Investigation
Assistance”); provided that Executive’s receipt of any severance payments
otherwise payable to

9

--------------------------------------------------------------------------------


Executive pursuant to the terms of this Agreement is not contingent on Executive
providing such Investigation Assistance. Such Investigation Assistance will be
(i) without additional compensation (if Executive is then employed by the
Company) or (ii) for reasonable compensation along with reimbursement for all
out-of-pocket costs and expenses incurred in connection therewith (if Executive
is not then employed by the Company), provided that after the expiration or
termination of the Employment Period, Executive shall not be required to spend
more than three (3) business days each calendar year (the “Cooperation Period”)
providing Investigation Assistance. For the avoidance of doubt, the foregoing
provisions of this Section 7 shall not apply to testimony or other cooperation
that Executive is compelled to provide by third party subpoena, court order, or
the request of any governmental authority.


8.Indemnification. The Company agrees to defend, indemnify and hold Executive
and Executive’s heirs and representatives harmless, to the maximum extent
permitted by law, against any and all damages, costs, liabilities, losses, and
out-of-pocket expenses (including actual attorneys’ fees) as a result of any
claim or proceeding (whether civil, criminal, administrative, or investigative),
or any threatened claim or proceeding (whether civil, criminal, administrative,
or investigative), against Executive that arises out of or relates to
Executive’s lawful service as an officer, director, or employee, as the case may
be, of the Company, or Executive’s service in any such capacity or similar
capacity with any Ladder Company or other entity at the request of the Company,
and to promptly advance to Executive or Executive’s heirs or representatives
such expenses upon written request with appropriate documentation of such
expense and receipt of an undertaking by Executive or on Executive’s behalf to
repay such amount if it shall ultimately be determined in a final,
non-appealable judgment from a court of competent jurisdiction that Executive is
not entitled to be indemnified by the Company. If Executive has any knowledge of
any actual or threatened action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, as to which Executive may request indemnity
under this provision, Executive shall give the Company prompt written notice
thereof; provided that the failure to give such notice shall not affect
Executive’s right to indemnification. The Company shall be entitled to assume
the defense of any such proceeding, and Executive shall use reasonable efforts
to cooperate with such defense. To the extent that Executive in good faith
determines that there is an actual or potential conflict of interest between the
Company and Executive in connection with the defense of a proceeding, Executive
shall so notify the Company and shall be entitled to separate representation at
the Company’s expense by counsel selected by Executive (provided that the
Company may reasonably object to the selection of counsel within ten business
days after notification thereof), which counsel shall cooperate, and coordinate
the defense, with the Company’s counsel and minimize the expense of such
separate representation to the extent consistent with Executive’s separate
defense. The Company shall not be liable for any settlement of any proceeding
effected without its prior written consent but shall not unreasonably withhold
such consent.


9.Non-Solicitation and Non-Competition.


(a)In further consideration of the compensation to be paid to Executive
hereunder, Executive acknowledges that in the course of Executive’s employment
with the Company Executive has and will continue to become familiar with the
Ladder Companies’ trade secrets and with other Confidential Information
concerning the Ladder Companies and that Executive’s services shall be

10

--------------------------------------------------------------------------------


of special, unique, and extraordinary value to the Ladder Companies. Therefore,
Executive agrees that during the Restrictive Period (as defined below),
Executive shall not for any reason whatsoever, directly or indirectly, for
Executive or on behalf of or in conjunction with any other person, persons,
company, partnership, corporation, business, or other entity of whatever nature
(i) engage in any respect, whether as an officer, director, employee,
independent contractor, advisor, sales representative, consultant, shareholder,
owner, partner, manager, or in any other capacity, in the business of any Ladder
Company as of the date Executive is no longer employed by the Company (the
“Non-Competition Obligation”) or (ii) solicit, hire, retain as an employee or
independent contractor, or interfere with any Ladder Company’s relationship with
any employee, investor, or customer of any Ladder Company (or any person who was
an employee, investor, or customer of any Ladder Company within the past twelve
months) (the “Non-Solicitation Obligation”). Notwithstanding the foregoing, the
ownership by Executive of less than 5% of any class of publicly traded equity
securities of any corporation, will not be deemed to be a breach of this Section
9(a). For purposes of this Agreement, “Restrictive Period” shall mean the
following:


(A)
with respect to the Non-Competition Obligation, the Restrictive Period shall be
the Employment Period and the period commencing on the Employment Termination
Date and ending 90 days thereafter; and



(B)
with respect to the Non-Solicitation Obligation, the Restrictive Period shall be
the Employment Period and the period commencing on the Employment Termination
Date and ending 365 days thereafter;



provided, however, that the Company may elect in its sole discretion (with the
approval of the Board, after consultation with Brian Harris so long as Brian
Harris is then the Company’s Chief Executive Officer) (a “Non-Competition
Extension Election”) to pay to Executive Executive’s Base Salary as of the
Employment Termination Date during the 90 period commencing on the date 90 days
after the Employment Termination Date (“Elective Severance Payment”) and, in
such case, extend the Restrictive Period with respect to the Non-Competition
Obligation for an additional 90 day period of time such that the Restricted
Period with respect to the Non-Competition Obligation will be the Employment
Period and the period commencing on the Employment Termination Date and ending
180 days thereafter. In order for the Company to make such a Non-Competition
Extension Election, the Company must provide written notice to Executive of such
Non-Competition Extension Election by no later than ten (10) business days after
the Employment Termination Date. Any such Elective Severance Payment shall be
payable to Executive in three equal monthly installments during the three month
period commencing on the date 90 days after Employment Termination Date, and
shall, in all cases, be subject to the General Release Effective Date having
previously occurred.


(b)If, at the time of enforcement of this Section 9, a court shall hold that the
duration or scope restrictions stated herein are unreasonable under
circumstances then existing, the parties agree that the maximum duration or
scope reasonable under such circumstances shall be substituted

11

--------------------------------------------------------------------------------


for the stated duration or scope and that the court shall be allowed to revise
the restrictions contained herein to cover the maximum period and scope
permitted by law


(c)Each of Executive and the Company acknowledges and agrees that the Company
will suffer irreparable harm from a breach by Executive of any of the covenants
or agreements contained in Section 5 or this Section 9. Executive further
acknowledges that the restrictive covenants set forth in this Section are of a
special, unique, and extraordinary character, the loss of which cannot be
adequately compensated by monetary damages. Executive agrees that the terms and
provisions of this Section 9 are fair and reasonable and are reasonably required
for the protection of the Company in whose favor such restrictions operate.
Executive acknowledges that, but for Executive’s agreements to be bound by the
restrictive covenants set forth in Section 5 and this Section 9, the Company
would not have entered into this Agreement. In the event of an alleged or
threatened breach by Executive of any of the provisions of Section 5 or this
Section 9, the Company or its successors or assigns may, in addition to all
other rights and remedies existing in its or their favor, apply to any court of
competent jurisdiction for specific performance and/or injunctive or other
equitable relief in order to enforce or prevent any violations of the provisions
hereof (including, without limitation, the extension of the Restrictive Period
by a period equal to the duration of the violation of this Section 9).


(d)The refusal or failure of the Company to enforce any of the restrictive
covenants set forth in Section 5 or this Section 9 against Executive, for any
reason, shall not constitute an act of precedent or a defense to the enforcement
by the Company of the restrictive covenants set forth herein, nor shall it give
rise to any claim or cause of action by Executive against the Company. If any
action should have to be brought by the Company against Executive to enforce the
restrictive covenants set forth in Section 5 or this Section 9, the Company is
entitled to seek preliminary and permanent injunctive relief restraining
Executive from violating any of such restrictive covenants and shall be entitled
to seek all other legal and equitable remedies provided under New York law.
Executive expressly acknowledges that the restrictive covenants set forth in
Section 5 or this Section 9 apply to any successor or assign of the Company as a
direct third-party beneficiary and that such restrictive covenants are expressly
intended for the benefit of such successor or assign.


10.Miscellaneous.


(a)Notices. All notices, demands, or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, two
business days after being mailed by certified or registered mail, return receipt
requested and postage prepaid, or one business day after being sent via a
nationally recognized overnight courier. Such notices, demands, and other
communications will be sent to the addresses indicated below:


To the Company:
Ladder Capital Finance LLC
345 Park Avenue, 8th Floor
New York, NY 10154

12

--------------------------------------------------------------------------------


Attention: Board of Directors


with a copy (which shall not constitute notice to the Company) to:


Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attention:    Brian Raftery, Esq.
    
To Executive:
117 Country Club Drive
Port Washington, New York 11050
with a copy (which shall not constitute notice to Executive) to:
Goodwin Procter LLP
The New York Times Building
620 Eighth Avenue
New York, NY 10018
Attention:    Albert J. Solecki, Jr.


or such other addresses or to the attention of such other persons as the
recipient party shall have specified by prior written notice to the sending
party.
(b)Remedies. In addition and supplementary to other rights and remedies existing
in the Company’s or Executive’s favor, the Company or Executive may apply to any
court of law or equity of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce or prevent any violations of the
provisions hereof.


(c)Choice of Law. All issues and questions concerning the construction,
validity, enforcement, and interpretation of this Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York, without
giving effect to any choice of law or conflict of law rules or provisions that
could cause the applications of the laws of any jurisdiction other than the
State of New York.


(d)Representation by Executive. Executive represents and warrants to the Company
that Executive is not a party to any agreement containing a noncompetition
provision or other restriction with respect to (i) the nature of any services or
business which Executive is entitled to perform or conduct for the Company (or
any other Ladder Company) under this Agreement, or (ii) the disclosure or use of
any information which directly or indirectly relates to the nature of the
business of any Ladder Company or the services to be rendered by Executive under
this Agreement.


(e)Complete Agreement. This Agreement shall embody the complete agreement and
understanding among the parties and supersede and preempt any prior
understandings, agreements, or representations by or among the parties, written
or oral, which may have related to

13

--------------------------------------------------------------------------------


the subject matter hereof in any way. Subject to Section 13 of this Agreement,
this Agreement amends and restates the Prior Agreement in its entirety.


(f)Successor and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company and their respective
successors, heirs and assigns.


(g)Amendment. Other than otherwise expressly provided herein, this Agreement may
be amended, and any provision hereof may be waived, at any time by written
agreement between the Company (with the approval of the Board) and Executive.


(h)Counterparts; Facsimile Signature. This Agreement may be executed in one or
more counterparts, all of which together shall constitute but one agreement. Any
party may execute this Agreement by facsimile or scanned page signature and the
other parties shall be entitled to rely upon such facsimile or scanned page
signature as conclusive evidence that this Agreement has been duly executed by
such party.


(i)No Waiver. No failure or delay on the part of the Company or Executive in
enforcing or exercising any right or remedy hereunder shall operate as a waiver
thereof.


(j)Severability. If any provision or clause of this Agreement, or portion
thereof shall be held by any court or other tribunal of competent jurisdiction
to be illegal, invalid, or unenforceable in such jurisdiction, the remainder of
such provision shall not be thereby affected and shall be given full effect,
without regard to the invalid portion.


(k)No Strict Construction; Descriptive Headings. The language used in this
Agreement shall be deemed to be the language chosen by the parties hereto to
express their mutual intent, and no rule of strict construction shall be applied
against any party. The descriptive headings of this Agreement are inserted for
convenience only and do not constitute a part of this Agreement.


(l)Withholding. The Company shall be entitled to deduct and withhold from any
amounts owing from the Company or any of its subsidiaries to Executive under
this Agreement, any United States federal, state, or local or non-United States
withholding taxes, excise taxes, or employment taxes imposed with respect to
Executive’s compensation or other payments from the Company or any of its
subsidiaries under this Agreement.


11.Code Sections 409A and 457A.


(a)The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and the regulations and guidance promulgated thereunder or an exemption
thereunder and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith. The parties further intend
that all payments and benefits under this Agreement be exempt from Section 457A
of the Code. In no event whatsoever shall the Company be liable for any
additional

14

--------------------------------------------------------------------------------


tax, interest or penalty that may be imposed on Executive by Sections 409A or
457A of the Code or damages for failing to comply with Sections 409A or 457A of
the Code.


(b)A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Code Section 409A and,
for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.” Notwithstanding any other payment schedule provided herein to the
contrary, if Executive is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B),
then, with regard to any payment that is considered deferred compensation under
Code Section 409A payable on account of a “separation from service” such payment
shall be made on the date which is the earlier of (A) the expiration of the six
(6)‑month period measured from the date of such “separation from service” of
Executive, and (B) the date of Executive’s death (the “Delay Period”) to the
extent required under Code Section 409A. Upon the expiration of the Delay
Period, all payments delayed pursuant to this Section (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid to Executive in a lump sum, and all remaining payments due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.


(c)To the extent reimbursements or other in‑kind benefits under this Agreement
constitute “non‑qualified deferred compensation” for purposes of Code Section
409A, all such expenses or other reimbursements under this Agreement shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by Executive, (ii) any right to such
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit, and (iii) no such reimbursement, expenses eligible for
reimbursement, or in‑kind benefits provided in any taxable year shall in any way
affect the expenses eligible for reimbursement, or in‑kind benefits to be
provided, in any other taxable year.


(d)For purposes of Code Section 409A, Executive’s right to receive any
installment payment pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company. Notwithstanding any other provision
of this Agreement to the contrary, in no event shall any payment under this
Agreement that constitutes “deferred compensation” for purposes of Code Section
409A be subject to offset, counterclaim or recoupment by any other amount
payable to Executive unless otherwise permitted by Code Section 409A. To the
extent that any payment of base salary or other compensation is to be paid for a
specified continuing period of time beyond the date of Executive’s termination
of employment in accordance with the Company’s payroll practices (or other
similar term), the payments of such base salary or other compensation shall be
made upon such schedule as in effect upon the date of termination, but no less
frequently than monthly.



15

--------------------------------------------------------------------------------


12.Effect of Termination of the Employment Period. Other than Sections 4 through
11 and this Section 12 and Section 13, which shall survive indefinitely, upon
termination of the Employment Period, this Agreement shall no longer have any
force or effect.


13.Effectiveness of this Agreement. Notwithstanding anything contained in this
Agreement to the contrary:


(a)this Section 13 is effective as of the date of this Agreement
(notwithstanding that, as of the date of this Agreement the IPO Date has not
occurred) and may not be revoked or rescinded by either party hereto without the
prior written consent of the other party hereto;


(b)the amendment and restatement of the Prior Agreement pursuant to this
Agreement will become effective only on the IPO Date, and such effectiveness on
the IPO Date will occur only if (i) the IPO Date occurs prior to April 30, 2014
(the “Expiration Date”) and (ii) Executive continues to be an employee of the
Company as of the IPO Date;


(c)if, as of any date prior to first to occur of the Expiration Date and the IPO
Date, Executive ceases to be an employee of the Company for any reason, then,
effective as of the date of such cessation of employment, this Agreement will be
null and void (with neither the Company nor Executive having any rights or
obligations with respect to this Agreement) and the Prior Agreement will remain
in full force and effect; and


(d)if, as of the Expiration Date, the IPO Date has not previously occurred and
Executive continues to be an employee of the Company, then, effective as of the
Expiration Date, this Agreement will be null and void (with neither the Company
nor Executive having any rights or obligations with respect to this Agreement)
and the Prior Agreement will remain in full force and effect.


* * * *



16

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Employment Agreement as of the date first written above.
LADDER CAPITAL FINANCE LLC
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Brian Harris
 
 
Name:
Brian Harris
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Pamela McCormack
PAMELA MCCORMACK
























--------------------------------------------------------------------------------


EXHIBIT A
General Release
I, Pamela McCormack, in consideration of and subject to the performance by
Ladder Capital Finance LLC, a Delaware limited liability company (the
“Company”), of its obligations, promises and covenants under the Amended and
Restated Employment Agreement, dated as of January 23, 2014 (the “Employment
Agreement”) and under this General Release, do hereby release and forever
discharge as of the date hereof the Company and its affiliates and all present
and former directors, officers, agents, representatives, employees, successors
and assigns of the Company and its affiliates and the Company’s direct or
indirect owners (collectively, the “Released Parties”) to the extent provided
below.
1.
I understand that any payments or benefits paid or granted to me under Section
4(b) of the Employment Agreement (and the Elective Severance Payment (as defined
in the Employment Agreement) if the Company has made a Non-Competition Extension
Election (as defined in the Employment Agreement)) represent, in part,
consideration for signing this General Release. I understand and agree that I
will not receive the payments and benefits specified in Section 4(b) of the
Employment Agreement (or the Elective Severance Payment if the Company has made
a Non-Competition Extension Election) unless I execute this General Release and
do not revoke this General Release within the time period permitted hereafter or
breach any provision of this General Release. In addition to the payments the
Company is required to make to me pursuant to Section 4(a) of the Employment
Agreement, if I timely accept and do not revoke this General Release the Company
shall be obligated to provide the payments and benefits under and in accordance
with the terms of Sections 4(b) and 9(a) of the Employment Agreement; provided,
however, the Company shall only be obligated to provide the Elective Severance
Payment if the Company, in its sole discretion, has properly and timely made a
Non-Competition Extension Election pursuant to Section 9(a) of the Employment
Agreement. I also acknowledge and represent that I have received all payments
and benefits that I am entitled to receive by virtue of any employment with the
Company through the effective date of my separation.



2.
Except as provided in paragraphs 4 and 5 below and except for the provisions of
my Employment Agreement which expressly survive the termination of my employment
with the Company and only to the extent permitted by law, I knowingly and
voluntarily (for myself, my heirs, executors, administrators and assigns)
release and forever discharge the Company and the other Released Parties from
any and all claims, suits, controversies, actions, causes of action,
cross-claims, counter-claims, demands, debts, compensatory damages, liquidated
damages, punitive or exemplary damages, other damages, claims for costs and
attorneys’ fees, or liabilities of any nature whatsoever in law and in equity,
both past and present (through the date this General Release becomes effective
and enforceable) and whether known or unknown, suspected, or claimed against the
Company or any of the Released Parties which I, my spouse, or any of my heirs,
executors, administrators or assigns, may have, which arise out of or are
connected with my employment with, or my separation or termination from, the
Company (including, but not limited to, any allegation, claim or


A-1

--------------------------------------------------------------------------------


violation, arising under: Title VII of the Civil Rights Act of 1964, as amended;
the Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967,
as amended (including the Older Workers Benefit Protection Act); the Equal Pay
Act of 1963, as amended; the Americans with Disabilities Act of 1990; the Family
and Medical Leave Act of 1993; the Worker Adjustment Retraining and Notification
Act; the Employee Retirement Income Security Act of 1974; any applicable
Executive Order Programs; the Fair Labor Standards Act; or their state or local
counterparts; or under any other federal, state or local civil or human rights
law, or under any other local, state, or federal law, regulation or ordinance;
or under any public policy, contract or tort, or under common law; or arising
under any policies, practices or procedures of the Company; or any claim for
wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”).


3.
I represent that I have made no assignment or transfer of any right, Claim, or
other matter covered by paragraph 2 above.



4.
The parties hereto agree that this General Release does not waive or release:
(a) any rights or claims that I (or my heirs, executors, administrators and
assigns) have or may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release, (b) any rights or
claims that I (or my heirs, executors, administrators and assigns) have or may
have based on any event, conduct, statement, act or omission occurring after the
date I execute this General Release; (c) any rights or claims that I (or my
heirs, executors, administrator and assigns) have or may have arising under, or
otherwise to enforce, this General Release and/or the Company’s obligations
under Sections 4(a), 4(b) and 9(a) of the Employment Agreement; (d) any rights
to or claims for defense, indemnification, and to be held harmless by the
Company pursuant to and in accordance with the terms and conditions of Section 8
of the Employment Agreement; and (e) any rights or claims that I (or my heirs,
executors, administrators and assigns) have or may have under that certain
[NOTE: DESCRIBE ANY AND ALL AGREEMENTS THEN IN EFFECT WITH RESPECT TO
EXECUTIVE’S OR EXECUTIVE’S AFFILIATE’S OWNERSHIP OF EQUITY (OR OPTIONS FOR
EQUITY) OF HOLDINGS OR LCC CORPORATION.] I acknowledge and agree that my
separation from employment with the Company in compliance with the terms of the
Employment Agreement and this General Release shall not serve as the basis for
any Claim (including, without limitation, any Claim under the Age Discrimination
in Employment Act of 1967).



5.
In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied to the extent permitted by laws. I expressly consent that this General
Release shall be given full force and effect according to each and all of its
terms and provisions, including those relating to unknown, unsuspected and
unanticipated Claims (notwithstanding any state statute that expressly limits
the effectiveness of a general release of unknown, unsuspected and unanticipated
Claims), if any, as well as those relating to any other Claims hereinabove
mentioned or implied. I acknowledge and agree that this waiver is an essential
and material term of this


A-2

--------------------------------------------------------------------------------


General Release and that without such waiver the Company would not have agreed
to the terms of the Employment Agreement. I further agree that in the event I
should bring a Claim seeking damages against the Company or any of its
affiliates, or in the event I should seek to recover against the Company or any
of its affiliates in any Claim brought by a governmental agency on my behalf,
this General Release shall serve as a complete defense to such Claims to the
extent permitted by applicable law. Notwithstanding the foregoing, I further
acknowledge that I am not waiving and am not being required to waive any right
that cannot be waived by law, including the right to file an administrative
charge or participate in an administrative investigation or proceeding;
provided, however, that I disclaim and waive any right to share or participate
in any monetary award resulting from the prosecution of such charge or
investigation or proceeding. I further agree that, after reasonable inquiry, I
am not aware of any pending charge, complaint or facts that could reasonably be
expected to give rise to any claim of the type described in paragraph 2 as of
the date I execute this General Release; and, except as set forth on Schedule 5
to this General Release, the Company agrees, that after reasonable inquiry, that
it is not aware of any pending charge, complaint or fact that could reasonably
be expected to give rise to any claim against Pamela McCormack, as of the date
the Company executes this General Release.


6.
I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 
7.
I agree that I will forfeit all amounts payable by the Company pursuant to the
Employment Agreement if I challenge the validity of this General Release. I also
agree that if I violate this General Release by suing the Company or the other
Released Parties with regard to any of the Claims released herein, I will pay
all costs and expenses of defending against the suit incurred by the Released
Parties, including reasonable attorneys’ fees, and return all payments received
by me pursuant to the Employment Agreement. Notwithstanding the foregoing, this
paragraph 7 shall be subject to the requirements of any applicable law and shall
not apply to any challenge by me or any Release to the validity of this General
Release under the Older Workers Benefit Protection Act or to any suit or Claim
brought under the Age Discrimination in Employment Act.



8.
I agree that this General Release is confidential and agree not to disclose any
information regarding the terms of this General Release, except to my immediate
family and any tax, accounting, legal or other counsel I have consulted or
hereafter may consult regarding the meaning or effect hereof, in connection with
the preparation of my tax returns, or as required by law, and I will instruct
each of the foregoing not to disclose the same to anyone. Notwithstanding
anything herein to the contrary, each of the parties hereto (and each affiliate
and person acting on behalf of any such party) agree that each party hereto (and
each employee, representative, and other agent of such party) may disclose to
any and all persons, without limitation of any kind, the tax treatment and tax
structure of this transaction contemplated in the Employment Agreement and
hereunder and all materials of any kind (including opinions or other tax
analyses) that are provided to such party or such person relating to such tax
treatment and tax structure, except to the extent necessary to comply


A-3

--------------------------------------------------------------------------------


with any applicable federal or state securities laws. This authorization is not
intended to permit disclosure of any other information including (without
limitation) (i) any portion of any materials to the extent not related to the
tax treatment or tax structure of this transaction, (ii) the identities of
participants or potential participants in the Employment Agreement, (iii) any
financial information (except to the extent such information is related to the
tax treatment or tax structure of this transaction), or (iv) any other term or
detail not relevant to the tax treatment or the tax structure of this
transaction. Nothing herein shall be deemed to limit or preclude any disclosure
of this General Release or the information herein by any party hereto to the
extent necessary for such party to enforce his or its rights or the other
party’s obligations under the Employment Agreement and/or this General Release.


9.
I agree not to disparage the Company, its past and present investors, officers,
directors or employees or any of its affiliates and to comply with my
non-disclosure obligations under and in accordance with the terms and conditions
of Section 5 of the Employment Agreement, unless a prior written release from
the Company is obtained or except as otherwise permitted under Section 5 of the
Employment Agreement. I further agree that as of the date hereof, in accordance
with Section 5 of the Employment Agreement and except as otherwise authorized by
the Company, I have returned to the Company any and all property, tangible or
intangible, relating to its business which I possessed or had control over at
any time (including, but not limited to, company-provided credit cards, building
or office access cards, keys, computer equipment, manuals, files, documents,
records, software, customer data base and other data).



10.
The Company will direct and will take reasonable measures to ensure that current
officers and directors of the Company and its affiliates will not, directly or
indirectly through a third party, disparage me.



11.
Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect any rights or
claims arising out of any breach by the Company or by any Released Party of the
Employment Agreement or this General Release after the effective date hereof or
any vested rights I may have pursuant to any retirement or pension plan.



12.
Whenever possible, each provision of this General Release shall be interpreted
in, such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.



BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
•
I HAVE READ IT CAREFULLY;




A-4

--------------------------------------------------------------------------------


•
I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED; TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963; THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;



•
I VOLUNTARILY CONSENT TO EVERYTHING IN IT;



•
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;



•
[I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM ON _______________ __, _____ TO CONSIDER IT AND
THE CHANGES MADE SINCE THE _______________ __, _____ VERSION OF THIS RELEASE ARE
NOT MATERIAL AND WILL NOT RESTART THE REQUIRED 21‑DAY PERIOD;]1    



•
THE CHANGES TO THE AGREEMENT SINCE _______________ ___, _____ EITHER ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST;



•
[I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;]2 



•
I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND



•
I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.



[Remainder of this page intentionally left blank. Signature page(s) immediately
follow.]


 

1 
To be included only if Executive is greater than 40 years of age at the time of
executing this General Release.

2 
To be included only if Executive is greater than 40 years of age at the time of
executing this General Release.




A-5

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this General Release as of
the date(s) indicated below.
Knowingly and voluntarily accepted and agreed to by the Company, after review
for a reasonable and sufficient period of time and consultation with the
Company’s attorneys, and with the full understanding of the terms, conditions
and legal consequences hereof and with the intent to be bound hereby:
LADDER CAPITAL FINANCE LLC
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
Date:
 



EMPLOYEE
 
 
 
 
 
 
PAMELA MCCORMACK
 
 
Date:
 








A-6

--------------------------------------------------------------------------------




Schedule 5
[To be completed by the Company prior to execution of the General Release]







